Opinion by
Oliver, O.J.
In accordance with stipulation of counsel that the merchandise consists of miniature railroad equipment, wbicb includes locomotives and other railroad cars, tracks, and accessories, similar in all material respects to that tbe subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 C.C.P.A. 137, C.A.D. 746), tbe merchandise was held dutiable as follows : Tbe items marked “A” on tbe basis of their individual components, the locomotives at 13% percent under tbe provision in paragraph 353, as modified by T.D. 52739, for metal articles having as an essential feature an electrical element or device and tbe cars and tracks at tbe appropriate rate of duty, depending upon tbe date of entry, under tbe provision in paragraph 397, as modified by tbe General Agreement on Tariffs and Trade (T.D. 51802) or by tbe Sixth Protocol to tbe General Agreement on Tariffs and Trade (T.D. 54108), for manufactures of metal; tbe items marked “B” or “JP” at 13% percent under tbe provision in paragraph 353, as modified by T.D. 52739, for metal articles having as an essential feature an electrical element or device; tbe items marked “C” at 15 percent under tbe provision in paragraph 353, as modified by T.D. 51802, for metal articles having as an essential feature an electrical element or device; tbe items *175marked. “D” at 12% percent under the provision in paragraph 353, as modified by T.D. 52739, for transformers; and the items marked “E” at the appropriate rate of duty, depending upon the date of entry, under the provision in paragraph 397, as modified by T.D. 51802 or T.D. 54108, for manufactures of metal, as claimed.